     Case 2:19-cv-02606-TLN-KJN Document 26 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11       FERNANDO SAMANIEGO,                               No. 2:19-cv-02606-TLN-KJN
12                          Plaintiff,
13              v.                                         ORDER
14       CDCR, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding through counsel, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On February 17, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. Plaintiff filed objections to

23   the findings and recommendations.1 Defendants filed a response.

24             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   1      Because the Doe defendants were not one of the moving parties, it was not appropriate to
27   address such claims in ruling on the motion to dismiss. Should Plaintiff learn the identities of the
     Doe parties, he must promptly move to file a second amended complaint to add them as
28   defendants.
                                                       1
     Case 2:19-cv-02606-TLN-KJN Document 26 Filed 03/31/21 Page 2 of 2


 1   Court finds the findings and recommendations to be supported by the record and by proper
 2   analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed February 17, 2021, are ADOPTED IN FULL;
 5   and
 6           2. Defendant Diaz is DISMISSED with prejudice;
 7           3. Plaintiff’s challenge based solely on the integration policy is DISMISSED with
 8   prejudice;
 9           4. Defendant Lynch is DISMISSED without prejudice;
10           5. Defendant Curry is DISMISSED without prejudice;
11           6. The motion to dismiss Defendants Ramirez, Parsons, and Spangler is DENIED;
12           7. The named Defendants’ motion to dismiss Plaintiff’s failure to intervene claims is
13   DENIED; and
14           8. The motion for qualified immunity as to Defendants Ramirez, Parsons, and Spangler is
15   DENIED without prejudice.
16   DATED: March 31, 2021
17

18

19
                                                      Troy L. Nunley
20                                                    United States District Judge
21

22

23

24

25

26

27

28
                                                      2
